Citation Nr: 0024469	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  99-05 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to an increased rating for chronic hiatal 
hernia with reflux, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran had active duty from May 1990 to February 1995, 
and prior thereto he had three months and one day of active 
duty.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA), 
Regional Office (RO).  Prior thereto, a December 1997 Board 
decision, inter alia, denied service connection for a low 
back disability.  That decision is final.  38 U.S.C.A. 
§ 7104(b) (West 1991 & Supp. 2000); 38 C.F.R. § 20.1104 
(1999).  It is apparent from the RO's adjudication of the 
claim that they consider the evidence submitted since the 
December 1997 Board decision to be new and material and have 
addressed the claim on the merits.  The Board agrees that the 
claim has been reopened and will afford the veteran a de novo 
review of the claim.  See 38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (1999).  

Claims for service connection for migraine headaches and for 
a compensable rating for residuals of a right ankle sprain 
were remanded to the RO; however, these claims were withdrawn 
from appellate consideration by the veteran's handwritten 
correspondence (on VA Forms 21-4138) of June 1998.  See 
38 C.F.R. § 20.204 (1999).  


FINDINGS OF FACTS

1.  The claim for service connection for a low back 
disability is plausible.  

2.  The veteran's hiatal hernia is manifested by reflux and 
complaints of pyrosis and dysphagia, but there is no related 
shoulder or arm pain or considerable impairment of health.  




CONCLUSIONS OF LAW

1.  The claim for service connection for a low back 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

3.  The criteria for a disability rating greater than 10 
percent for chronic hiatal hernia have not been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.31, Diagnostic Code 7346 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Low Back Disability

A well grounded claim is one which is plausible, i.e., 
meritorious on its own or capable of substantiation and need 
not be conclusive but only possible to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a) (West 1991).  For a claim of 
direct service connection to be well grounded there must be 
(1) a medical diagnosis of current disability; (2) medical, 
or in certain circumstances, lay evidence of inservice 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an inservice disability 
and the current disability.  Where the determinative issue is 
one of medical causation, competent medical evidence that the 
claim is plausible is required.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) (adopting the definition of a 
well grounded claim in and affirming Epps v. Brown, 9 Vet. 
App. 341, 344 (1996) (citing Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990) and Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

Service connection is warranted for disability due to disease 
or injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  Positive medical evidence of nexus 
between current disability and service may be rebutted by 
medical evidence demonstrating the significance of a lack of 
continuity of symptomatology.  Rose v. West, 11 Vet. 
App. 169, 171-72 (1998).  Service connection is warranted 
under 38 C.F.R. § 3.303(b) if there is a "chronic" disease 
which either manifests and is identified as such in service 
or under 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 and 38 C.F.R. 
§§ 3.307, 3.309 develops to a degree of 10 percent or more 
within one year from discharge from a period of service of 90 
days or more, (even if there is no inservice evidence 
thereof) and the same condition currently exists.  Service 
connection is also warranted if a disease manifests itself 
during service (or in a presumptive period) but is not 
identified until later and there is a showing of post service 
continuity of symptoms and medical evidence relates the 
symptoms to the current condition.  Rose v. West, 11 Vet. 
App. 169, 171-72 (1998) (citing Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997)).  

The service medical records reflect treatment for low back 
complaints, including in August and December 1993.  Findings 
included back contusion.  Post service records include 
diagnoses and impressions of chronic lumbar strain, 
myofascial pain syndrome, and mechanical low back pain.  An 
April 1999 private clinic report concludes that the veteran 
had a history of low back pain that apparently started during 
service and he appeared to have lost his lower lumbar 
lordosis "which may be secondary to the way he carried the 
heavy packs" in service.  This opinion, while couched in 
speculative terms, is sufficient the make the claim plausible 
and, thus, well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  

However, prior to adjudicating the claim on the merits, it is 
the judgment of the Board that further development must be 
accomplished in order to comply with the duty to assist which 
is also mandated by 38 U.S.C.A. § 5107(a).  This matter will 
be addressed in the Remand section of this decision.  

Increased Rating for Hiatal Hernia

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10 which require that the entire 
recorded history be reviewed with an emphasis on the effects 
of disability, particularly on limitation of ordinary 
activity and lack of usefulness.  Not all disabilities will 
show all the findings specified in the rating criteria but 
coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  The higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7.  Consideration may not be given to 
factors wholly outside the rating criteria provided by 
regulation.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  
The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Under the applicable criteria, for a 10 percent evaluation 
for a hiatal hernia there must be two or more of the symptoms 
needed for 30 percent, i.e., persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain productive of considerable impairment of health.  For a 
10 percent rating the symptoms listed for a 30 percent rating 
may be of lesser severity.  For the highest, and maximum, 
schedular rating of 60 percent there must be symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  38 C.F.R. Part 4, 
DC 7346 (1999).  

An upper gastrointestinal (UGI) X-ray series in conjunction 
with VA examination in May 1996 revealed normal findings.  
The examiner felt that there was no evidence of hiatal 
hernia.  

On VA gastrointestinal examination in August 1998 the veteran 
complained of daily abdominal pain as well as occasional 
cramping and burning sensation.  He reported that he had 
recently noticed abdominal pain which radiated to his left 
shoulder.  His weight had been essentially stable.  He had 
occasional vomiting and diarrhea but did not have 
constipation.  He had no hematemesis or melena.  He took 
medication for his hiatal hernia.  He reported that in the 
past year he had missed 10 days of work but had not missed 
more than 2 consecutive days at a time.  On examination his 
abdomen was soft and without a surgical scar or palpable 
masses.  His bowel sounds were normal.  Laboratory testing 
revealed essentially normal findings and no indicia of 
anemia.  An UGI X-ray series revealed a small sliding type of 
hiatal hernia with significant reflux, although the reflux 
quickly cleared.  The diagnosis was a hiatal hernia with 
gastroesophageal reflux.  

In the veteran's NOD he reported daily epigastric distress 
and sometimes having had severe pain which radiated to his 
shoulders, causing severe interference with his employment.  
In his substantive appeal he related having occasional 
regurgitation, pain in his shoulders and arms associated with 
his hernia, and having missed 35 days from work, usually 2 to 
3 consecutive days.  Attached to the substantive appeal was a 
statement from D. M. relating that the veteran had constant 
regurgitation and pyrosis, as well as recurring epigastric 
distress.  He also had pain in his shoulder and arm.  He had 
missed more than 25 days of work due to his hiatal hernia.  

Private clinical records reflect, in pertinent part, that in 
October 1998 the veteran related having developed left arm 
pain and tingling, as well as some pain in the left axillary 
region.  He denied nausea and diaphoresis.  After an 
examination the assessment was "[l]eft arm pain and 
paresthesia, likely nerve compression secondary to muscle 
inflammation in the neck."  

At the October 1999 RO hearing the veteran testified that he 
had never been hospitalized for his hiatal hernia (page 24) 
but took medication for it (page 25).  He had had vomiting 
within the past 6 months, a gassy feeling in his stomach, and 
a burning sensation in his abdomen, for which he took 
Cimetine (page 26).  He had vomited blood in the past year 
but had not been diagnosed as being anemic (page 27).  He had 
occasional difficulty swallowing, had regurgitation, and had 
daily heartburn (pages 27 and 28).  No physician had 
recommended gastrointestinal surgery but his hernia affected 
his sleep, causing him to awaken once or twice a week due to 
a burning sensation (pages 30 and 31).  

While the veteran complains of shoulder and arm pain, there 
is no competent medical evidence linking these complaints to 
his service-connected hiatal hernia.  Rather, the only 
competent medical evidence on file as to the etiology of such 
complaints links the pain to a nonservice-connected disorder 
of the cervical spine.  Thus, the complaint of shoulder and 
arm pain is not for consideration in evaluating the service-
connected hiatal hernia.  

The veteran's hiatal hernia is documented by x-ray findings, 
as is his gastroesophageal reflux.  He also complains of 
pyrosis and dysphagia.  However, there is clearly no evidence 
of material weight loss, malnourishment or considerable 
impairment of health.  Overall, the veteran does not more 
nearly approximate the schedular criteria for a 30 percent 
rating for his service-connected hiatal hernia with reflux.  

The veteran does complain of pain and vomiting, but has no 
material weight loss, hematemesis, or melena.  Moreover, 
while he has described the impairment from the hiatal hernia 
as being severe (severe health impairment warrants a 60 
percent rating), it is not the description given by the 
veteran alone that governs.  Rather, it is the clinical 
picture overall that must be considered.  Accordingly, given 
the exhibited symptomatology, it is the judgment of the Board 
that an evaluation in excess of 10 percent is not warranted.  

In reaching this decision consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
finds that there are no exceptional or unusual circumstances 
of the assignment of an extraschedular evaluation because 
there has been no showing of marked interference with 
employment or that frequent periods of hospitalization have 
been necessitated.  There are also no other circumstances 
which otherwise "render[s] impractical the application of the 
regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
Hence, RO referral of the case for extraschedular rating, was 
not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  
Brannon v. West, 12 Vet. App. 32, 35 (1998) (while the Board 
does not have authority to grant an increased rating based on 
extraschedular criteria in the first instance, Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996), it has authority to review 
whether a claim merits submission for extraschedular 
evaluation even if not initially considered by the VARO). 

The Board must determine whether the weight of the evidence 
supports each claim or is in relative equipoise, with the 
appellant prevailing in either event.  However, if the weight 
of the evidence is against the appellant's claim, the claim 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski 1 Vet. App. 49 (1990).  Here, the 
preponderance of the evidence is against awarding an 
evaluation in excess of 10 percent for hiatal hernia and, to 
this extent, there is no doubt to be resolved in favor of the 
veteran.  


ORDER

The claim for service connection for a low back disability is 
well grounded.  To this extent only, the claim is allowed.  

A rating in excess of 10 percent for hiatal hernia with 
reflux is denied.  


REMAND

Inasmuch as the claim for service connection for a low back 
disability is well grounded, the duty to assist mandated by 
38 U.S.C.A. § 5107(a) must be met.  In this regard, a July 
1999 Report of Contact indicates that the veteran stated that 
he had submitted all private medical records which existed.  

Here, there are varying diagnoses of mechanical low back 
pain, back contusion, and myofascial pain syndrome.  Thus, in 
the judgment of the Board, a VA examination should be 
conducted for the specific purposes of determining the 
correct diagnosis or diagnoses of the current low back 
disorder and an opinion as to the etiology thereof, to 
include whether any current low back disorder is related to 
military service, including any injuries or past history of 
carrying heavy weights.  

Accordingly, the claim for service connection for a low back 
disability is remanded for the following action.  

1.  The RO should schedule the veteran 
for an orthopedic examination for the 
purpose of determining the nature and 
etiology of any low back pathology.  The 
claims folder and a copy of this remand 
should be made available and reviewed by 
the examiner prior to the examination of 
the veteran.  The examiner should be 
requested to identify what back 
disability(ies) the veteran currently 
exhibits and whether it is more likely, 
less likely or as likely as not that any 
current back pathology owes its etiology 
to active service.  The examiner should 
reconcile any opinion with the service 
medical records, the September 1995 VA 
outpatient record reflecting treatment 
for a post service accident, and the 
April 1999 private medical report 
indicating that current back problems 
could be related to service.  The 
examiner should explain the rationale for 
any opinion and it would be helpful if 
the examiner would support his or her 
opinion with references to the medical 
records, clinical findings, or 
appropriate medical literature.

2.  Following completion of the above 
development, the RO should review the 
evidence and determine whether the 
veteran's claim may be granted.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case in accordance with 38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2000), which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons and 
bases for the decision reached.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the appellant and representative should be 
afforded the opportunity to respond thereto.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  No 
action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
cooperate by reporting for examinations may result in the 
denial of his claim.  38 C.F.R. § 3.655 (1999).   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

